AFFIRMED; Opinion Filed April 30, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00227-CR

                               ALEXANDER GOOD, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                            Trial Court Cause No. F12-00588

                             MEMORANDUM OPINION
                        Before Justices Moseley, O’Neill, and FitzGerald
                                  Opinion by Justice Moseley
       A jury convicted Alexander Matthew Good of cruelty to an animal. In a single issue on

appeal, Good argues the evidence was insufficient to support the verdict because the State failed

to present evidence that the injuries to the dog were intentionally or knowingly inflicted. The

background of the case and the evidence adduced below are well known to the parties; thus, we

do not recite them here in detail. Because all dispositive issues are settled in law, we issue this

memorandum opinion. TEX. R. APP. P. 47.2(a), 47.4. We affirm the trial court’s judgment.

       In this appeal, Good only challenges whether the State adequately proved Good’s mental

state, that Good intentionally or knowingly injured the dog. Good argues there is no evidence

establishing the injuries were not accidental. At trial, Good claimed he had fallen on the dog,

and the dog suffered a compression injury as a result. Good does not challenge that the dog was

harmed.
        We apply the appropriate legal sufficiency standard of review. See Jackson v. Virginia,

443 U.S. 307 (1979); Adames v. State, 353 S.W.3d 854, 860 (Tex. Crim. App. 2011), cert.

denied, ____ U.S. ____, 132 S.Ct. 1763 (U.S. 2012). In a legal sufficiency review, “we view all

of the evidence in the light most favorable to the verdict to determine whether any rational trier

of fact could have found the essential elements of the crime beyond a reasonable doubt.”

Adames, 353 S.W.3d at 860. This standard “recognizes the trier of fact’s role as the sole judge of

the weight and credibility of the evidence after drawing reasonable inferences from the

evidence.” Id. We measure the sufficiency of the evidence by the elements of the offense as

defined by a hypothetically correct jury charge. See id.

        The evidence showed that Good’s girlfriend, Erica Craycraft, owned a 15-pound dog

named Jack.     During the time Good and Craycraft dated, Good’s relationship with Jack

deteriorated. Over time, Jack stopped playing with Good, started hiding from Good, and began

refusing treats from Good. When Jack was alone with Good, Jack hid underneath the bed.

        One night when Craycraft was working late, Good agreed to take care of Jack until she

got home. When Craycraft left work, she texted Good to ask how the dog was doing. Good

replied that the dog had gone to the bathroom in the house, made a lot of noise, spilled some

water, and was underneath the bed. When Craycraft arrived home, Good was sitting on the

couch and watching TV. She noticed that Jack did not greet her at the door as he usually did.

She found Jack under the bed and not responsive. After she and Good moved the bed, Craycraft

found Jack lying in an odd position and breathing very heavily. His eyes were “bouncing back

and forth” and his body felt like Jell-O.

        They took Jack to an emergency veterinary clinic. Good told the vet that Jack was

injured when he “fell in his food dish.” The vet seemed suspicious of this explanation. Jack died

that night.

                                               –2–
       A few days after Jack’s death, Good sent an email to Craycraft stating:

               I’m so sorry for what I did. I loved Jack too and took care of him like my
       own. I feel terrible and have been sick every day since. I despise myself, hate my
       life, and have lost all interest in everything. I want you to realize I’m having
       immense trouble, too. Nothing has helped me at all.

       Three veterinarians testified for the State: Lauren Dennis, Jack’s primary veterinarian,

Susan Robinson, the veterinarian who treated Jack at the emergency clinic, and Robert

Hawthorne, a vet who never treated Jack. All three vets viewed the x-rays from the emergency

clinic and reached the same conclusions: Jack suffered a severe, blunt-force trauma to the right

side of his body that resulted in multiple rib fractures—about eight ribs were fractured—and his

heart being raised off of his sternum. The injuries caused air to become trapped around Jack’s

lungs, which inhibited his ability to breathe.

       Dennis testified the injuries would have been caused by a “blunt-force trauma; so

something hitting the rib cage with a lot of force: baseball bat, kicking, something crushing the

rib cage.” A dog tripping over its dish would not sustain these injuries. Likewise, if a person

were walking with the dog in his arms and the person dropped the dog, the dog also would not

sustain these types of injuries.

       Robinson testified she had never seen broken ribs like Jack’s when a dog has been

dropped, sat on, or fallen on. She stated the injuries were consistent with severe trauma, such as

being hit by a car, human trauma, falling from a second, third or fourth floor, being hit with a

blunt-force object, or kicking. She said it was possible that the injuries could have been caused

by someone falling on Jack, but she would not have expected injuries to such a degree from that

kind of incident. Further, if someone had fallen on Jack, the fractured ribs would have been on

one side, not both.

       Hawthorne testified he reviewed the x-rays and determined Jack suffered “some type of

blunt-force trauma to the right side of the chest wall due to the number of rib fractures on the
                                                 –3–
right side versus the left side resulting in lung collapse, pneumothorax.” He concluded that

“some force hit this dog’s right side of it’s [sic] chest.”

        Viewing the evidence in the light most favorable to the verdict, we conclude the evidence

presented to the jury, when viewed together, would allow a rational trier of fact to find beyond a

reasonable doubt that Good knowingly or intentionally caused injury to Jack. See Jackson, 443

U.S. at 319; Adames, 353 S.W.3d at 860. We overrule Good’s sole issue and affirm the trial

court’s judgment.




                                                        /Jim Moseley/
                                                        JIM MOSELEY
                                                        JUSTICE



Do Not Publish
TEX. R. APP. P. 47
130227F.U05




                                                  –4–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ALEXANDER GOOD, Appellant                              On Appeal from the Criminal District Court
                                                       No. 1, Dallas County, Texas
No. 05-13-00227-CR         V.                          Trial Court Cause No. F12-00588.
                                                       Opinion delivered by Justice Moseley.
THE STATE OF TEXAS, Appellee                           Justices O'Neill and FitzGerald participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 30th day of April, 2014.




                                                       /Jim Moseley/
                                                       JIM MOSELEY
                                                       JUSTICE




                                                 –5–